DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hedin (US 2015/0032389) in view of Kar (US 2013/0207810).
Regarding claim 1: Hedin discloses a method of bearing fault detection (Hedin paragraph 0069) comprising;
measuring a signal of torsional energy transfer (Hedin paragraph 0084) from a bearing race having a bearing roller element (Hedin ref 7, paragraph 0144 where the race elements are explicitly described) to a non-rotating shaft (Hedin ref 6 where the depicted “machine” is a shaft that is non rotating, since the rotation is only for ref 8) using a sensor (Hedin ref 10) coupled to the shaft at a first distance (dl) away from the bearing race (Hedin Fig 1, paragraph 0068 where the sensor is coupled to the “the machine” (ref 6) which is a non-rotating shaft); 
calculating a health status of the bearing roller element based on a comparison of the measured signal to a baseline signal (Hedin paragraph 0111 where a comparison or trending based on current and historical data (function F12) is this baseline comparison), wherein the comparison is based on physical parameters associated with a normal operating condition (Hedin paragraph 0111 where the comparison to historical data is this normal operation) of a system including the shaft at a second distance (d2) away from the bearing race versus a profiled faulted condition of the system (Hedin Fig 1 where a second measurement position (ref 12) is shown paragraph 0111); and
generating an exceedance if the torsional energy transfer has exceeded a predetermined threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077), wherein the sensor is directly coupled to the non-rotating shaft (Hedin fig 1, fig 5 where sensor (ref 10) is at locations (ref 12) directly coupled to ref 6 which is a non-rotating shaft .
Hedin does not explicitly disclose wherein the two distances are spaced axially along the rotational axis. 
Kar discloses a fault detection system in which probes (Kar ref 350a-350d) are three sensors configured to provide measurements in three orientations: horizontal, vertical, and axial and which are shown to be axial to the rotation axis (Kar paragraph 0040 and Fig 3). Further, the probes in Kar are shown as directly attached to a shaft (Kar fig 3 ref 350b, 350d and 350c are all shown attached to shafts). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include axial orientation and sensors attached to any shaft, such as disclosed in Kar, in the invention of Hedin in order to classify defects (Kar paragraph 0041). 
Regarding claim 2: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses the first distance (dl) is a non-zero distance (Hedin Fig 1, paragraph 0068).
Regarding claim 3: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses calculating a remaining useful life of the bearing roller element based on the health status (Hedin paragraph 00153 where a warning of deterioration is remaining useful life, paragraph 0502 where the limit of the active life span is disclosed).
Regarding claim 4: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses removing or replacing the bearing roller race if the exceedance is generated (Hedin paragraph 0502 where replacement is explicitly discussed).
Regarding claim 5: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses the signal is a temporal signal (Hedin paragraph 0075 where continuous measurement requires temporal based values).
Regarding claim 6: Hedin and Kar disclose the limitations of claim 5 as described above. Hedin also discloses transforming the temporal signal to a frequency domain (Hedin paragraph 0125 where a FFT is explicitly disclosed).
Regarding claim 7: Hedin and Kar disclose the limitations of claim 6 as described above. Hedin also discloses comparing the frequency domain to a harmonic of a structure including the bearing race and the non-rotating shaft (Hedin paragraph 0128-0130 where the repetitive signal analysis is this harmonic analysis).
Regarding claim 9: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses comparing the measured torsional energy signal value relative to the threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed).
Regarding claim 10: Hedin and Kar disclose the limitations of claim 9 as described above. Hedin also discloses measuring torsional frequencies that align with system vibration modes, wherein the system comprises the bearing race and the shaft (Hedin paragraph 0125-0130).
Regarding claim 11: Hedin discloses a system comprising: 
a bearing race defining a rotational frame (Hedin ref 7, Fig 1 paragraph 0144 where the race elements are explicitly described), 
a bearing roller element disposed between the shaft and the bearing race (Hedin ref 7 Fig 1), 
a non-rotating shaft having a length (l) coupled to the bearing race defining a non-rotating frame and a primary axis (Hedin ref 6 fig 1, Fig 5); and 
sensor (Hedin ref 10) attached to the shaft a first distance (d1) spaced apart from bearing roller element and the bearing race (Hedin Fig 1), and including a second sensor (Hedin paragraph 0124 where “sensors” is plural, and therefore there are multiple sensors which includes a second sensor, Fig 5 and Fig 24 where sensor 10 and sensor 420 show two sensors) fixed at an end opposite the first object at a second distance (d2) away from the bearing race (Hedin Fig 24 where the sensors are shown at opposing ends) versus a profiled faulted condition of the system, wherein the sensor is configured to measure at least one of torsional, longitudinal, and/or tangential forces (Hedin paragraph 0068), wherein the sensor is configured to monitor the health status of the bearing roller element(Hedin paragraph 0128, 0153, 0502), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077) and where the sensor is directly coupled to the non-rotating shaft (Hedin Fig 1, sensor ref 10 is directly coupled to ref 6 which is a non-rotating shaft).
Hedin does not explicitly disclose wherein the two distances are spaced axially along the rotational axis, or that the sensor is directly coupled to the shaft. 
Kar discloses a fault detection system in which probes (Kar ref 350a-350d) are three sensors configured to provide measurements in three orientations: horizontal, vertical, and axial and which are shown to be axial to the rotation axis (Kar paragraph 0040 and Fig 3). Further, the probes in Kar are shown as directly attached to a shaft (Kar fig 3 ref 350b, 350d and 350c are all shown attached to shafts)
It would have been obvious to one of ordinary skill in the art at the time of filing to include axial orientation and sensors attached to any shaft, such as disclosed in Kar, in the invention of Hedin in order to classify defects (Kar paragraph 0041). 
Regarding claim 14: Hedin and Kar disclose the limitations of claim 11 as described above. Hedin also discloses the shaft is fixed at an end opposite the bearing race (Hedin fig 1).
Regarding claim 16: Hedin and Kar disclose the limitations of claim 1 as described above. Kar also discloses measuring the signal of torsional energy transfer includes measuring tangential forces on the non-rotating shaft with the sensor (Kar fig 3, paragraphs 0040-0041)
Regarding claim 17: Hedin and Kar disclose the limitations of claim 11 as described above. Kar also discloses the sensor is configured to measure tangential forces on the non-rotating shaft (Kar fig 3, paragraphs 0040-0041).

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are not persuasive. While the Applicant has previously argued that the sensors of Hedin are not in contact with a shaft, the Examiner point to figures 1 and 5 of Hedin, which shows the sensor locations (ref 12) on the “machine” (ref 6) which is no rotations. The sensors (ref 10) may be placed at these locations (see Hedin paragraph 0069). The “machine” as shown in figure 5 does appear to be a “shaft” as it is a cylindrical opening which would be a shaft. Further the machine is “non-rotating” as figure one shows the only “moveable” or rotating part to be ref 8. 
The Examiner also notes the use of sensors place on non-rotating shafts to make this determination is well known, and is included in multiple references on the PTO-892 as discussed in the pertinent prior art not cited in this action section of the “Conclusion” section of this office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hale (US 20160304192) "Sensor system 201 utilizes a first hanger bearing 121 and a second hanger bearing 123 as stationary sensor mounting platforms, while rotating sensor components are adjacently located on tail rotor drive shaft 119. " (Hale paragraph 0020)
Wendelsdorf: (US 20130184959) which includes similar language to the Hale reference in Wendelsdorf paragraph 0016.
Burns: (US 20160178464) "wherein the gas turbine engine electronics are to monitor the torque sensor output relating to a non-rotating component of the gas turbine engine for data indicative of one or more of: an impact of a non-rotating component on shaft torque, a misalignment of the non-rotating component, a distortion of the non-rotating component, and an actuation of a rotating component. An example 44 includes the subject matter of example 43, wherein the non-rotating component includes one or more of: a fuel nozzle, an inlet guide vane, a compressor/transient handling component," (Burns paragraph 0012)
Miyasaka: (US 20080234964) "[0217] The machine equipment 60 is provided with the rolling bearing 62 constituting a rotating part as an example, and the rolling bearing 62 includes an inner ring 64 constituting a rotating ring outwardly fitted to a rotating shaft (not illustrated), an outer ring 66 constituting a fixed ring inwardly fitted to a housing (not illustrated), balls 68 constituting a plurality of rolling elements arranged between the inner ring 64 and the outer ring 66, and a retainer (not illustrated) for rollably holding the ball 68.
[0218] The detecting portion 70 includes a sensor 72 for detecting vibration generated from the machine equipment 60 in operating the machine equipment 60. The sensor 72 is fixed to the housing at a vicinity of the outer ring by fixing by a bolt, adhering, fixing by a bolt and adhering, or embedding by a mold member. Further, when fixed by a bolt, a function of stopping to rotate may be provided. Further, when the sensor 72 is molded, waterproof performance is achieved, vibration isolating performance is promoted against vibration from outside and therefore, reliability of the sensor 72 per se can remarkably be promoted." (Miyasaka paragraphs 0217-0218)
Bechhoefer: (US 20030074159) “The indexers (index sensors) or tachometers may also be used as a particular monitoring component 14a through 14c to gather data about a particular component of Machine 12. The indexers produce a periodic analog signal whose frequency is an integer multiple of the instantaneous rotation frequency of the shaft that they are monitoring. These signals may be generated magnetically using one or more evenly spaced metallic protrusions on the shaft passing by the fixed sensor. Alternatively, these may be monitored optically using a piece of optically reflective material affixed to the shaft. It should be noted that each index point should be fixed in time as precisely as possible. In connection with magnetic sensors, this may be accomplished for example by interpolating the zero crossing times of each index pulse and similarly for optical sensors by locating either rising or falling edges. Assuming the minimal play or strain in the drive train when something is under load, the relative position and rate of any component may be calculated using a single index or wave form." (Bechhoefer paragraph 0053)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896